Citation Nr: 0501475	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-12 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1998, for service connection for chronic obstructive 
pulmonary disease (COPD) as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1944 
to August 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO rating decision 
which, in pertinent part, granted service connection for COPD 
as due to asbestos exposure, effective October 23, 1998.  In 
September 2003, the veteran testified at a Travel Board 
hearing at the RO.  


REMAND

A review of the record reflects that the veteran has not yet 
received notification regarding the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), as to his claim for an effective date earlier 
than October 23, 1998, for service connection for COPD as due 
to asbestos exposure.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following: 

1.  The RO must provide the veteran 
notification in accordance with the VCAA.  
The RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an effective date earlier than October 
23, 1998, for service connection for COPD 
as due to asbestos exposure.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




